 

[tlogo.jpg]

 

CONSULTING AGREEMENT

 

As a condition of Vascular NewTech Holdings, SL (“Contracted Consultant”) being
retained as a Contracted Consultant (or Contracted Consultant’s consulting
relationship being continued) by Life Care Medical Devices Limited (LCMD ) a
Hong Kong private limited company, with any of its current or future
subsidiaries, affiliates, successors or assigns (collectively, the “Company”,
Corporation”, “LCMD”, and in consideration of Contracted Consultant’s consulting
relationship with the Company and Contracted Consultant’s receipt of
compensation now and hereafter paid to Contracted Consultant by the Company, the
Company and Contracted Consultant agree to the following.

 

1.           Duties.

 

a.           General. The Corporation hereby agrees to obtain the services of
Vascular NewTech Holdings, SL and Contracted Consultant hereby agrees to provide
services for the Corporation, on the terms and conditions hereinafter set forth.

 

b.           Contracted Consultant’s Duties. Commensurate with his/her
background, education, experience and professional standing. Vascular NewTech
Holdings, SL shall assume the responsibilities and perform the duties normally
incident to the position of Director of Sales and Marketing for Europe and
Middle East of the Corporation with regard to the duties enumerated below.
Contracted Consultant shall devote no less than ten (40) working hours per week
of his time, attention, energy, and skill to the business of the Corporation.

 

2.           Term and Termination. Contracted Consultant shall serve as a
Contracted Consultant to the Company for a period commencing on January 1, 2012,
and continuing until terminated according to the provisions of this Agreement.
Either party may terminate the relevant portions of this Agreement relating to
the Contracted Consultant’s consulting duties at any time, with or without
reason, provided that they provide the other with at least 120 days’ advance
written notice.

 

 

 

 

3.           Compensation.

 

a.           Contracted Consultant’s Fee. Contracted Consultant’s fee for
performing the tasks mentioned in section 1 .b shall be as follows:

 

i.Cash Compensation. $6,000 / month from January 1, 2012 forward, paid on a
bi-monthly basis on the 15th and 30th day of each month, at a bank location to
be designated by Vascular Newtech Holdings SL.

 

ii.Cash Compensation. $9,500 / month from March 1, 2012 forward, paid on a
bi-monthly basis on the 15th and 30th day of each month, at a bank location to
be designated by Vascular Newtech Holdings SL.

 

iii.Additional Cash Compensation increases at the discretion of the Executive
Director

 

Termination of Contract By The Company For Cause. For the purposes of this
Agreement, the Company shall be entitled to terminate Contracting Consultant for
“cause” or “with cause” for the following reasons:

 

(a)          Because of his fraud, and misappropriation, embezzlement, or the
like.

 

(b)          Because of his willful and continued failure to perform his
material duties with respect to this Agreement which continues beyond 15 days
after a written demand for substantial performance is delivered to the
Contracting Consultant by the Company (the “Cured Period”);

 

(c)          His engaging in willful or intentional conduct that causes material
and demonstrable injury, monetary or otherwise, to the Company;

 

(d)          His commission of any indictable felony offense;

 

2

 

 

(e)          His material breach of this Agreement including, without
limitation, engaging in any action in breach of the restriction on competitive
activities in Section 10 herein which continues beyond the Cure Period (to the
extent that, in the Company’s reasonable judgment, such breach can be cured).

 

(f)           If the Company shall terminate its business due to unprofitability
or any other reason.

 

(g)          In the event of Contracting Consultant’s termination by the Company
for cause, then contracting consultant will not receive any payments after
termination as described in Section 3(b) of this Agreement.

 

4.           Expenses. The Corporation shall reimburse Contracted Consultant for
his/her normal and reasonable expenses incurred for travel, entertainment and
similar items in promoting and carrying out the business of the Corporation in
accordance with the Corporation’s general policy as adopted by the Corporation’s
management from time to time. As a condition of reimbursement, Contracted
Consultant agrees to provide the Corporation with copies of all available
invoices and receipts, and otherwise account to the Corporation in sufficient
detail to allow the Corporation to claim an income tax deduction for such paid
item, if such item is deductible. Reimbursements shall be made on a monthly, or
more frequent, basis. Contracted Consultant shall obtain pre-approval for any
expenditures above US$1,000.

 

5.           At-Will Relationship. Contracted Consultant understands and
acknowledges that, with respect to the relevant portions of this Agreement
relating to the Contracted Consultant’s consulting duties, Contracted
Consultant’s Relationship with the Company is and shall continue to be at-will,
as defined under applicable law, meaning that either Contracted Consultant or
the Company may terminate the Relationship at any time for any reason or no
reason, without further obligation or liability except as those provided for
under “Term and Termination” above.

 

3

 

 

6.           Confidential Information.

 

a.           Company Information. Contracted Consultant agrees at all times
during the term of his/her Relationship with the Company and thereafter, to hold
in strictest confidence, and not to use, except for the benefit of the Company,
or to disclose to any person, firm, corporation or other entity without written
authorization of the Board of Directors or Chief Executive Officer of the
Company, any Confidential Information of the Company which he/she obtains or
creates. Contracted Consultant further agrees not to make copies of such
Confidential Information except as authorized by the Company. The Contracted
Consultant understands that “Confidential Information” means any Company
proprietary information, technical data, trade secrets or know how, including,
but not limited to, research, product plans, products, services, suppliers,
customer lists and customers (including, but not limited to, customers of the
Company on whom Contracted Consultant called or with whom Contracted Consultant
became acquainted during the Relationship), prices and costs, markets,
developments, inventions, laboratory notebooks, processes, formulas, technology,
designs, drawings, engineering, marketing, licenses, finances, budgets or other
business information disclosed to Contracted Consultant by the Company either
directly or indirectly in writing, orally or by drawings or observation of parts
or equipment or created by Contracted Consultant during the period of the
Relationship, whether or not during working hours. Contracted Consultant
understands that “Confidential Information” includes, but is not limited to,
information pertaining to any aspects of the Company’s business which is either
information not known by actual or potential competitors of the Company or is
proprietary information of the Company or its customers or suppliers, whether of
a technical nature or otherwise Contracted Consultant further understands that
Confidential Information does not include any of the foregoing items which has
become publicly and widely known and made generally available through no
wrongful act of Contracted Consultant or of others who were under
confidentiality obligations as to the item or items involved.

 

b.           Former Information. Contracted Consultant represents that his/her
performance of all terms of this Agreement as an Contracted Consultant or
Contracted Consultant of the Company have not breached and will not breach any
agreement to keep in confidence proprietary information, knowledge or data
acquired by Contracted Consultant in confidence or trust prior or subsequent to
the commencement of Contracted Consultant’s Relationship with the Company, and
Contracted Consultant will not disclose to the Company, or induce the Company to
use any inventions, confidential or proprietary information or material
belonging to any previous employer or any other party.

 

4

 

 

7.           Inventions.

 

a.            Inventions Retained and Licensed. Contracted Consultant has
attached hereto, as Exhibit A a list describing with particularity all
inventions, original works of authorship, developments, improvements., and trade
secrets which were made by him/her prior to the commencement of the Relationship
(collectively referred to as “Prior Inventions”), which belong solely to
Contracted Consultant or belongs to Contracted Consultants jointly with another,
which relate in any way to any of the Company’s proposed businesses, products or
research and development, and which are not assigned to the Company hereunder,
or, if no such list is attached. Contracted Consultant represents that there are
no such Prior Inventions. If in the course of Contracted Consultant’s
Relationship with the Company. Contracted Consultant incorporates into a Company
product, process or machine a Prior Invention owned by him/her or in which
he/she has an interest, the Company is hereby granted and shall have a
non-exclusive, royalty-tree, irrevocable, perpetual, worldwide license (with the
right to sublicense) to make, have made, copy, modify, make derivative works of:
use, sell and otherwise distribute such Prior Invention as part of or in
connection with such product, process or machine.

 

b.           Assignment of Inventions and Copyrights. Contracted Consultant
agrees that he/she will promptly make full written disclosure to the Company,
will hold in trust for the sole right and benefit of the Company, and hereby
assigns to the Company, or its designee, all Contracted Consultant’s right,
title and interest throughout the world in and to any and all inventions,
original works of authorship, graphics, icons, logos, layouts, such other works
of art, concepts, know-how, improvements or trade secrets, whether or not
patentable or registrable under copyright or similar laws, relating to LCMD
business, which Contracted Consultant may solely or jointly conceive or develop
or reduce to practice, or cause to be conceived or developed or reduced to
practice, during the period of time in which Contracted Consultant is employed
by or a Contracted Consultant of the Company (collectively referred to as
“Inventions”). Contracted Consultant further acknowledges that all inventions,
original works of authorship, developments, concepts, know-how, improvements or
trade secrets which are made by Contracted Consultant (solely or jointly with
others) within the scope of LCMD business and during the period of Contracted
Consultant’s Relationship with the Company are “works made for hire” (to the
greatest extent permitted by applicable law” and are compensated by Contracted
Consultant’s salary and any stock options or by such amounts paid to Contracted
Consultant under any applicable consulting agreement or consulting arrangements,
unless regulated otherwise by the mandatory law of the state of California.

 

5

 

 

c.            Maintenance of Records. Contracted Consultant agrees to keep and
maintain jointly with others during the term of Contracted Consultant’s
Relationship with the Company. The laboratory notebooks, and any other format.
The records will be available to and remain the sole from the Company’s place of
business except as expressly permitted by Company policy which the Company’s
business.

 

d.            Patent and Copyright Rights. Contracted Consultant agrees to
assist the rights in the Inventions and any copyrights, patents, trademarks,
mask work rights, moral rights, or the Company of all pertinent information and
data with respect thereto, the execution of all Company shall deem necessary in
order to apply for, obtain, maintain and transfer such rights and exclusive
rights, title and interest in and to such Inventions, and any copyrights,
patents, mask work his/her obligation to execute or cause to be executed, when
it is in his/her power to do so, any such the last such intellectual property
right to expire in any country of the world. If the Company is other reason to
secure his/her signature to apply for or to pursue any application for any
United States or foreign patents or copyright registration covering Inventions
or original works of designate and appoint the Company and its duly authorized
officers and agents as his/her agent and execute and file any such applications
and to do all other lawfully permitted acts to further the registrations thereon
with the same legal force and effect as if originally executed by Contracted all
claims, of any nature whatsoever, which Contracted Consultant now or hereafter
have for

 

8.           Returning Company Documents.

 

Special Techniques. It is hereby agreed that the Corporation has developed or
acquired techniques, trade secrets, special written marketing plans and special
customer arrangements, and develop, compile and acquire said items fall
hereinafter collectively referred to as the (Corporation’s Corporation’s
Property during the course and scope of his/her service with the Corporation,
and will that, at the time of termination of his/her Relationship with the
Company, Contracted Consultant else) any and all devices, records, data, notes,
reports, lists, correspondence, equipment other documents or property, or
reproductions of any aforementioned items developed successors or assigns.
Except that Contracted Consultant may retain a copy of all documents.

 

6

 

 

9.           Confidentiality and Competitive Activities.

 

a.           Trust. Contracted Consultant agrees that during his/her term of
service he/she is information about the Corporation’s business and plans. Such
duty of confidentiality shall survive.

 

b.           Competitive Activities. During the term of this Agreement.
Contracted stockholder, corporate officer, director, or in any similar
individual or representative capacity, related to the development and marketing
of patent, trademark, and ;litigation docketing and filing remains free to
perform his/her duties while employed at his/her current place of employment in
any shall he allowed to invest as a shareholder in publicly traded companies, or
through an investment.

 

10.         Solicitation of Employees/Contracted Consultants and Other Parties.

for a period of twenty-four (24) months immediately following the termination of
his/her Consultant shall not either directly or indirectly solicit, induce,
recruit or encourage any of the or take away such Contracted Consultants or
Employees, or attempt to solicit induce, recruit, him/herself or for any other
person or entity with respect to any business, products or services that date of
termination of Contracted Consultant’s Relationship with the Company. Further,
for a period of twenty- four (24) months following termination of Contracted
Consultant’s not solicit any licensor to or customer of the Company or licensee
of the Company’s products, in competitive to the products or services offered by
the Company or under development as of the date.

 

7

 

 

11.         General Provisions.

 

a.           this Agreement shall be governed by the laws of Hong Kong without
giving

 

b.           Entire Agreement. This Agreement sets forth the entire
understanding all agreements and or discussions between them. No modification,
recession, or amendment to this signed by the Party to be charged. Any
subsequent change or changes in Contracted Consultant’s

 

c.           No Implied Waivers. The failure of either party at any time to
require require such performance at any time thereafter, nor shall the waiver by
either party of a breach of or any other provision.

 

d.           Personal Services. If is understood that the services to be
performed by and Contracted Consultant cannot assign the conditions and
covenants of this Agreement. Subject of and bind the successors and assigns of
the Corporation.

 

e.           Severability. If one or more of the provisions in this Agreement is
deemed The parties have executed this Agreement on the respective dates set
forth on the following page:

 

COMPANY:   CONTRACTED CONSULTANT:       Life Care Medical Devices Limited  
Vascular NewTech Holdings, SL       /s/   /s/ Signature   Signature       By:
Glenn S. Foley   By: Vascular NewTech Holdings, SL Title: Executive Director  
Title: Contracted Consultant       Date: 12/9/2011   Date:      /      / 2011

 

8

